BRICKELL, C. J.
The liability of a common carrier, receiving goods for transportation, directed to a place beyond the terminus of his own line or route, who does not by express agreement limit his duty and responsibility for the non-delivery of the goods at the point of destination, is for the first time presented for the consideration and decision of *222this court. The importance of the question is manifest, and it is to be regretted that it is embarrassed by an irreconcilable conflict of authority in this country. In Ellsworth v. Tartt, 26 Ala. 733, as in M. & W. R. R. Co. v. Moore, 51 Ala. 394, the question was as to the liability of an intermediate carrier, for a loss or injury not occurring on his own route; and it was held, that, in the absence of a special contract, oí of some special relation between carriers having control of different parts.of a line or route of transportation, each carrier is liable only for a loss or injury on his own route oí line. We have no inclination to depart from these decisions, applied to the particular facts of the cases; but it is obvious they do not meet the question now presented.
The leading case in England, upon this question — that of Muschamp v. L. & P. Railway Co., 8 Mees. & Welsby, 421 (which has been approved and followed, in numerous subsequent cases), settled the rule, that where a carrier receives goods, directed to a place beyond the terminus of his own route, without limiting his liability by express agreement, by the acceptance of the goods he assumes the duty, and incurs the obligation, to deliver them safely at the point of destination. A number of the American courts have adopted and followed this rule, and a number have rejected and disapproved it, as unjust to the carrier, and unnecessary upon any considerations of public policy. The authorities are collected in the recent work, Hutchinson on Carriers, §§ 148-9,, and notes. To review them is not possible, without extendi ing this opinion to an unusual length; and we shall simply express briefly the reasons which induce us to adhere to the, rule laid down in Muschamp's case.
It must be regarded as settled, that a carrier, though a corporation, chartered by the laws of a particular State, having a known and defined line of transportation, may con-' tract for the safe carriage and delivery of goods to a point beyond the terminus of his line, within or without the State; and if such a contract is made, all connecting lines stand in the relation of his agents, for whose defaults he is responsible to the owner of the goods. — Hutchinson on Carriers, § 145. When goods are consigned to a place on his own line of transportation, the known and established duty of a carrier is to deliver them at that place, and to the person who has the right to receive them. A mistake, however innocent, in making delivery, either to the proper person, or at the proper place, involves him in liability. When he accepts goods, directed to a place beyond the line of his route, not limiting his liability, what difference is there in the measure of his duty and liability ? To assume that he is a carrier *223only to the terminus of his own route, and from thence a forwarder, is, as was said by Lord Abinger, in Musckamp’s case, to assume that the shipper and carrier enter into “ all very elaborate kind of contract; it is, in substance, giving to'\ the carriers a general power along the whole line of route, to | make, at their pleasure, fresh contracts, which shall be bind-1 ing upon the principal who employed them.” Unless the “ shipper in person attends the goods, and enters into these new contracts, they are practically unilateral; and it is difficult to believe that any shipper ever intends assenting to a, contract with the receiving carrier which involves such consequences. When, without a special contract, he intrusts his property to the receiving carrier, he understands that the duty and obligation of the carrier is to deliver safely at the. point of destination. If that be beyond the line of the| receiving carrier, he understands that the receiver must have j some connection with other carriers, by whose agency the j delivery is to be made. With these he has no connection or j communication, nor can it be intended that he should have.1 When there is a failure to deliver, to compel the owner to pass the carrier with whom he contracted, to whom he made delivery, because it may be that there was no default on his part, and search through the entire line of transportation, until he finds the delinquent, seems to us inconsistent with the principles which underlie the whole doctrine upon which are founded the duty and liability of common carriers. As in this case, the line of the receiving carrier may cover but an insignificant part of the entire line of transportation, and before the point of destination is.reached, numerous carriers must intervene; to compel the owner to pass the carrier with whom he first dealt, because he was guilty of no delinquency, and travel over the whole line until he finds who of the connecting carriers was in default, is to condemn him to almost certain loss. The true doctrine, that which is most consistent with all the principles which govern the liability and duty of carriers, and which seems to us required by the same necessity and public policy upon which these principles are founded, is, that a common carrier who receives goods destined for a place beyond his own line of transporta-; tion, not expressly otherwise limiting his duty and liability! ¡j must be regarded as contracting for a delivery at the point!,' of destination. It can not be said this rule is more unjust to the carrier, than that which holds him liable as an insurer, for loss or injury not occurring by the act of God, or of the public enemy. Nor is it more unjust than the rule which compels him to receive all goods' within the scope of his business, which are offered to him for transportation on his *224'own line. The injustice seems to us to be visited upon the public, who are compelled to employ carriers, if the opposite rule is adopted.
Let the judgment of the Circuit Court be affirmed.